Undercofler, Justice.
This appeal was docketed in this court on August 22, 1969. No enumeration of error was filed until September 9, 1969. Ga. L. 1965, pp. 18, 29, § 14, as amended by Ga. L. 1965, pp. 240, 243, and Ga. L. 1968, pp. 1072, 1077 (Code Ann. § 6-810), requires that the enumeration of error be filed at the time the brief is filed, which time is set by Rule 20 of this court at 10 days after the docketing of the case in this court. Under Rule 14, failure to file the enumeration of error within the time specified in the rules for the filing of the brief may be deemed as failure W perfect the appeal. Rules of the Supreme Court, 221 Ga. 884. See Napier v. Napier, 222 Ga. 681 (151 SE2d 712); Benfield v. State, 224 Ga. 139 (160 SE2d 398); and DeFee v. Williams, *693224 Ga. 354 (162 SE2d 440). Since there was a failure to perfect the appeal within the meaning of Rule 14, the appeal is
Submitted October 14, 1969
Decided November 6, 1969.
Maylon K. London, for appellant.
Robert F. Oliver, for appellee.

Dismissed.


All the Justices concur.